exhibit 10.52

EXHIBIT J

PROMISSORY NOTE

Principal Amount:
$_________                                                                          
El Segundo, California
Interest Rate:
8%                                                                                                       
August 19, 2004

FOR VALUE RECEIVED, the undersigned, _______________ ("Borrower"), hereby
promises to pay to the order of AURA SYSTEMS, INC., a Delaware corporation
("Lender"), the principal sum of _________ Dollars ($_______) together with
interest thereon at the rate of 8% per annum, from the date hereof, payable in
according with the schedule attached hereto, with the entire remaining unpaid
principal balance, together with accrued interest, due and payable in full on
May 5, 2005.

This Note is being delivered by Borrower to Lender pursuant to a Securities
Purchase Agreement ("Purchase Agreement") dated as of August 19, 2004, by and
between Lender, Borrower and the other purchasers signatories thereto, and is
subject to the terms of an Escrow Agreement ("Escrow Agreement") dated as of
August 19, 2004, by and between Lender, Borrower and the other purchasers
signatories thereto.  All capitalized terms not defined herein shall have the
meanings set forth in the Purchase Agreement.

1.                  Interest Rate and Payment.  The outstanding principal
balance of this Note shall accrue interest at the rate of eight percent (8%) per
annum.  All payments shall be made to the address of Lender stated in this Note,
or to any other address as Lender may specify.

2.            Prepayment.  This note may be prepaid, in whole or in part, at any
time, without penalty.

3.            Collection Costs Borne by Borrower.  Borrower agrees to pay all
costs and expenses, including without limitation reasonable attorneys' fees,
incurred by Lender in enforcing the terms of this Note or in collecting this
Note, including without limitation in any out-of-court workout, any court
action, any appeal or any bankruptcy proceeding.

4.            Late Charge.  If any payment of principal or interest under this
Note shall not be made within seven (7) business days after the due date, this
Note shall bear interest (after as well as before judgment) at a rate of three
percent (3%) per annum above the rate of interest which would otherwise have
been payable under this Note or the maximum rate of interest permitted to be
charged by applicable law, whichever is less. 

5.            Default.  The following shall constitute a default under this Note
(a "Default"):  Failure by Borrower to make any payment due under this Note,
within seven (7) business days following the due date, or (ii) failure by
Borrower to comply with its obligations under Paragraph 7(b) of this Note.

6.            Acceleration.  If a Default shall continue for more than sixty
(60) days after written notice by Lender to Borrower (an "Acceleration
Default"), Lender may declare, by written notice to Borrower, that all
principal, accrued interest and other amounts owing hereunder shall be
immediately due and payable to Lender. 

7.                  Certain Default Consequences. Upon the occurrence of a
Default, in addition to any other rights and remedies that may exist as a result
of such Default, the following provisions shall apply:

(a)    Purchase Price Adjustment. In addition to principal, interest or other
amounts otherwise due and payable, there shall become due and payable under this
Note as additional principal, without notice or demand, a sum equal to Ten
Percent (10%) of the amount of the past due payment ("Purchase Price
Adjustment"), which amount shall constitute additional consideration for the
Units purchased by Borrower under the Purchase Agreement.  Upon acceleration of
this Note after the occurrence of an Acceleration Default, there shall become
due and payable under this Note, as additional principal, without notice or
demand, a sum equal to Ten Percent (10%) of the accelerated amount.

(b)   Reduction of Warrant Shares.  Series B Warrants equal to [25% of Series B
Warrants issued to Borrower on Closing Date] shall automatically be cancelled
and Borrower shall forthwith surrender or cause to be surrendered for
cancellation Series B Warrants in such amount.  Such cancellation shall only
occur one time regardless of whether there are multiple Defaults. The Series B
Warrants to be surrendered by Borrower shall be surrendered by Borrower in the
following order:  First, Series B Warrants which are not on deposit under either
(i) the Escrow Agreement or (ii) the Security and Pledge Agreement with Koyah
Partners dated as of August 10, 2004 (the "Security Agreement").   Second, to
the extent the surrendered Warrants do not equal the number of Series B Warrants
required to be cancelled, Series B Warrants on deposit under the Escrow
Agreement. The Series B Warrants on deposit under the Security Agreement shall
not be cancelled pursuant to this paragraph 7(b).

(c)    Conversion of Series B Shares Upon Default.  At the option of Lender,
exercisable at any time, Lender shall have the right, upon notice to Borrower
("Conversion Notice"), to cause the conversion of all Series B Shares acquired
by Borrower under the Purchase Agreement into Common Stock ("Conversion Shares")
without any action by Borrower, but on the other conversion terms set forth in
Section 6(c) through 6(j) of the Certificate of Designations.  Notwithstanding
the foregoing, Lender cannot cause conversion of any Series B Shares on deposit
under the Security Agreement pursuant to this paragraph 7(c).If, at the time of
the Conversion Notice, the resale of the Conversion Shares is not covered by an
effective registration statement under the Securities Act of 1933, then such
Conversion Notice shall not become effective until such time as the resale of
the Conversion Shares are either covered by an effective registration or can be
sold by Borrower in any three-month period without volume limitation and without
registration in compliance with Rule 144 under the Securities Act of 1933.

(d)   Suspension of Voting Rights During Default.  So long as any Default shall
be continuing, then without notice or demand, Borrower shall cease to be
entitled to vote any Series B Shares, Conversion Shares or Warrant Shares held
by the Escrow Agent for the account of Borrower.

(e)    Termination of Director Nominating Rights.  The director nomination
rights of Borrower under the Shareholder Agreement shall terminate.

(f)     Cancellation of Unpaid Securities.   Series B Shares and Series B
Warrants which have not been paid for shall, at Lender's option, be cancelled. 
In the event that the Lender elects to cancel any Series B Shares and Warrants
under this Paragraph 7(f) as a result of a Default, Borrower's obligation to pay
for the cancelled Series B Shares and Warrants shall terminate.

8.            No Exclusive Remedy.  Notwithstanding anything to the contrary
herein, Lender shall be entitled to any and all remedies available to it in the
event of a Default hereunder and Lender's pursuance of any particular remedy
shall not preclude Lender from seeking any other remedies available to it at law
or in equity.

9.            Governing Law. This Note shall be governed by and construed and
interpreted in accordance with the law of the State of California, without
regard to that state's conflict of laws principles. All disputes between the
parties hereto, whether sounding in contract, tort, equity or otherwise, shall
be resolved only by state and federal courts located in Los Angeles County,
California, and the courts to which an appeal therefrom may be taken.  All
parties hereto waive any objections to the location of the above referenced
courts, including but not limited to any objection based on lack of
jurisdiction, improper venue or forum non-convenes.  Notwithstanding the
foregoing, any party obtaining any order or judgment in any of the above
referenced courts may bring an action in a court in another jurisdiction in
order to enforce such order or judgment.

10.        Severability.  If any part of this Note is determined to be illegal
or unenforceable, all other parts shall remain in full force and effect.

11.        Notices.  Any notice under this Note shall be given in writing and
shall be addressed to the party to be notified at the address indicated below,
or at such other address as such party may designate by written notice to the
other party. 

If to Lender:

Aura Systems, Inc.

2335 Alaska Avenue

El Segundo, CA  90245

Attention: President

Fax: (310)-643-8719

If  to Borrower:  At the address set forth in the Purchase Agreement.

12.        Miscellaneous.

(a)          No delay or omission on the part of Lender in exercising any right
under this Note shall operate as a waiver of such right or of any other right
under this Note.

(b)         Borrower hereby waives presentation for payment, demand, notice of
demand and of dishonor and non-payment of this Note, protest and notice of
protest, diligence in collecting, and the bringing of suit against any other
party.  The pleading of any statute of limitations as a defense to any demand
against the Borrower, any endorsers, guarantors and sureties of this Note is
expressly waived by each and all of such parties to the extent permitted by
law.  Time is of the essence under this Note.

(c)          Any payment hereunder shall first be applied to any enforcement or
collections costs, then against accrued interest or late charges hereunder and
then against the outstanding principal balance hereof.  Prepayments applied to
principal shall be applied in inverse order of maturity.

(d)         All payments under this Note shall be made without set-off,
deduction or counterclaim.

(e)        Borrower and Lender intend to comply at all times with applicable
usury laws.  If at any time such laws would render usurious any amounts due
under this Note under applicable law, then it is Borrower's and Lender's express
intention that Borrower not be required to pay interest on this Note at a rate
in excess of the maximum lawful rate, that the provisions of this section shall
control over all other provisions of this Note which may be in apparent conflict
hereunder, that such excess amount shall be immediately credited to the
principal balance of this Note, and the provisions hereof shall immediately be
reformed and the amounts thereafter decreased, so as to comply with the then
applicable usury law, but so as to permit the recovery of the fullest amount
otherwise due under this Note.

                        (f)         Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Borrower and Lender in the case of an amendment and only with
the written consent of the waiving party in the case of a waiver. 


IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
on and as of the day and year first above written.

"Borrower"

______________________

By:_______________________

Its:_______________________